Etitridge, J.,
delivered the opinion of the court.
The appellant Avas indicted and convicted of robbery and sentenced to the state penitentiary, from Avliich judgment he prosecutes this appeal.
The indictment charges a robbery of one J. B. Sander-son and the taking of three hundred dollars lawful money *421of the United States, the personal property of the said Sanderson, from the person of the said Sanderson by putting the said Sanderson in fear of some immediate injury to his person. The robbery in question took place in the storehouse of the said Sanderson on George street in the city of Jackson., at about eight o’clock at night. Immediately after the robbery the police authorities were notified, and two policemen of the city hurried to the scene of the robbery. These policemen were not introduced by the state, but testified for the appellant. Another policeman Avas given a description of one of the persons avIio participated in the robbery, and from the description given arrested the appellant on the following morning. When arrested the appellant had upon his person one hundred and thirty-one dollars. He was taken to a butcher shop near the scene of the robbery, and there Sanderson identified the appellant as being the person Avho held the gun on him. Sanderson testified that he Avas robbed of a sum of money being near the sum of three hundred dollars; the exact amount not, being definitely known, but being someAvhere betAAreen tAvo hundred and three hundred dollars. He Said that he had one twenty-dollar bill in the bag that the robbers took, and that the rest of the money Avas in ten-dollar, five-dollar, and one-dollar bills, but he could not give the amount of either kind of bill taken.
On the trial of this case in the circuit court Mr. Sanr derson identified the appellant in very positive terms. There is some conflict in the evidence as to the ease with which Sanderson identified the appellant in the preliminary examination, but he did in that examination claim that the appellant Avas the guilty party.
The OAvner of the butcher shop near Mr. Sanderson’s store testified as a state witness, and stated that Buford was at his store about 7:30 o’clock on the evening of the robbery, and the testimony of Mr. Sanderson shows he Avas robbed about 8 o’clock in the evening. The OAArner of the butcher shop said that Buford changed a tweutydoila.r bill for a customer in his store that evening at about *4227:30 o’clock, giving two ten-dollar bills for tbe twenty-dollar bill; then tbe butcher could not change the ten-dollar bill, and Buford changed that. The butcher said he could not state how much money Buford had, but said he had a black purse and was dressed with a raincoat over his other clothes; that when Buford went to get his purse to change the twenty-d'ollar bill the witness saw a pistol on Buford’s person, a black-handled, dark-looking pistol. When Buford was arrested his room was searched and in his baggage was found an automatic, dark-colored pistol. Buford introduced two witnesses who testified that he was in his room from 7 o’clock in the evening on the day of the robbery until 10 o’clock the same evening; the parties claiming he did not leave the premises during this time.
The state introduced evidence of the money Buford had upon his person on the trial., and Buford sought to prove by two 'witnesses that he brought the money with him when he came from Oxford, where he lived, to Jackson during January to serve as a porter in the state Senate. One of the witnesses undertook to say that he was with him constantly; that they roomed together a great deal of the time and he saw the appellant with the money. This evidence was objected to by the state, and the circuit judge held that he would limit the defense to a showing that the money was in his possession immediately before the robbery, confining it to one day before the robbery is 'charged. The defense then asked the witness:
“Did you continually see this money in this man’s possession? A. Yes, sir. (Objected to; sustained; exception. ) ”
Sallie Hudson, the negro woman at whose house the appellant roomed and boarded, was tendered as a witness by the appellant to prove the same facts, and her testimony was likewise limited to immediately before the robbery one day; that is to say, one day before the robbery. She stated that the appellant had money when he came there, which was objected to and sustained. She was then asked:
*423“State when, if you recall, had you seen the money just before'it teas said this old man was robbed. (Objected to.) Statement'by the Court: I would limit that to the day of the alleged robbery or the day before. (Exception.) Q. Could you say when you had seen this money? (Objected to; sustained.) Q. When ivas the last time you saw this money prior to the robbeTy. By the Court: You need not answer that question. (Exception.)”
The policeman who visited Mr. Sanderson’s store immediately after the robbery" testified that Mr. Sanderson was excited and could give them no description of the person committing the robbery. One of the policemen said that Mr. Sanderson called him inside and said that the man looked like Lee, the man who kept the butcher shop; that Lee acted suspiciously and seemed nervous when he was telling of the robbery, and to keep a watch on him.
Some of the witnesses, the policeman Simmons being one of them, testified that there was another party in Jackson who resembled Buford, but that Mr. Sanderson said he was not the party.
The acting secretary of the Senate, who is a lawyer living in Oxford, Miss., testified as to the good character of Buford for honesty and fair dealing, and also testified that he had given Buford twenty dollars on the morning be was arrested with which to buy some sugar for the.witness, and the proof showed that when Buford was arrested the money found on him contained two twenty-dollar bills.
The Governor of the state also testified as to the appellant’s good character generally and for honesty and integrity.
The state procured one instruction, which reads as follows : “The court instructs the jury for the state, if you believe from the evidence beyond all reasonable doubt that the defendant took, stole, and carried away the money of J B. Sanderson in the manner as alleged in the indictment, then it would be the duty of the jury to find the defendant guilty as charged.”
*424It is not argued that this instruction is error, and it may be that it was incorrectly copied into the record.
The case is close upon its facts, and, while the witnesi Sanderson is positive in his evidence that the appellant is the man who held the gun on him, he not having seen the person who took the money from him, there being two engaged in the robbery, and the fact that the appellant had money in his possession which would equal approximately one-half of the amount taken from Mr. Sanderson, taken in connection with the evidence for the appellant, especially of his good character, leads us to believe that the fact that he had money approximately equal to one-half of the amount taken from Sanderson had an important bearing with the jury in passing upon the question. It was admissible to show that he had the money in his possession when arrested which would equal approximately his share of the robbery, and in view of all the facts in this case we think it was important to the appellant, to have been allowed reasonable latitude in showing an accounting for his possession of the money. While the fact that a person may have had money would not excuse a robbery, yet, where a person is shown to have enjoyed a good reputation for honesty, and is shown to have had money in his possession which would materially aid the state in proving its case, we think it was important to give the appellant reasonable latitude in his proof. We think one day was too short a period of time. Where the state relies on the possession of money as a part of its case, the appellant should be allowed to rebut this evidence by accounting for his possession of money, and he is entitled if he can produce it, to have other testimony than that of himself. Inasmuch as we have reached the conclusion that this was reversible error, we deem it important to call attention to the imperfection and error of the state’s instruction above set out, though it was not pressed in the brief of the appellant.

Reversed and remanded.